Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 04, 2015

The Court of Appeals hereby passes the following order:

A16A0028. MITCHELL SMITH v. THE STATE.

       Following his criminal conviction, Mitchell Smith filed a pro se “Motion to
Cure a Substantive-Void Merger Violation.” The trial court denied the motion on
April 17, 2015, and Mitchell filed both an application for discretionary appeal and a
direct appeal.1 The application was denied on the merits. See Case Number
A15D0410, decided June 3, 2015. We have before us the direct appeal.
       “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). Our rulings in the prior application acts as res
judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Thus, Smith is estopped from seeking further judicial review on these issues. See id;
see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011) (law of the case
rule bars successive void sentence appeals). Accordingly, this appeal is hereby
DISMISSED.


                                       Court of Appeals of the State of Georgia
                                                                            09/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Mitchell filed his direct appeal with the Supreme Court, which transferred the
matter to this Court.